                                                                              Case 18-15705-btb               Doc 63    Entered 01/15/19 13:26:01    Page 1 of 2



                                                                         1   Lenard E. Schwartzer, Esq.
                                                                             Nevada Bar No. 0399
                                                                         2   Schwartzer & McPherson Law Firm
                                                                             2850 S. Jones Blvd., Suite 1
                                                                         3
                                                                             Las Vegas, NV 89146
                                                                         4   Telephone: (702) 228-7590
                                                                             Facsimile: (702) 892-0122
                                                                         5   E-mail: bkfilings@s-mlaw.com
                                                                             Attorneys for Alleged Debtor
                                                                         6
                                                                         7                                    UNITED STATES BANKRUPTCY COURT
                                                                         8                                              DISTRICT OF NEVADA
                                                                         9   In re:                                                   Case No. 18-15705-btb
                                                                        10   HOWARD MISLE                                             Involuntary Chapter 7
SCHWARTZER & MCPHERSON LAW FIRM




                                                                        11                                             Alleged Debtor. ANSWER
                                                                        12             Howard Misle answers the Involuntary Petition and alleges:
                            Tel: (702) 228-7590 · Fax: (702) 892-0122
                              2850 South Jones Boulevard, Suite 1




                                                                        13             1.         Chapter of the Bankruptcy Code: Admit
                                 Las Vegas, Nevada 89146-5308




                                                                        14             2.         Debtor’s Name: Admit
                                                                        15             3.         Other names: No allegation made
                                                                        16             4.         Social Security Number: No allegation made
                                                                        17             5.         Employer: No allegation made
                                                                        18             6.         Address: Admit as mailing address
                                                                        19             7.         Type of Business: Admit
                                                                        20             8.         Type of Debt: Admit
                                                                        21             9.         Other bankruptcy cases: Admit
                                                                        22             10.        Venue: Admit
                                                                        23             11.        Allegations: Deny
                                                                        24             12.        Transfers of Claims: Admit
                                                                        25             13.        Petitioner’s claims: Admit
                                                                        26   ///
                                                                        27   ///
                                                                        28
                                                                             Answer to Involuntary Petition


                                                                                                                               1
                                                                              Case 18-15705-btb               Doc 63   Entered 01/15/19 13:26:01    Page 2 of 2



                                                                         1                                              Affirmative Defenses:
                                                                         2             Debtor is not eligible for relief under the Bankruptcy Code because a substantial amount of
                                                                         3   his assets and income are based on Nevada-licenses medical marijuana business.
                                                                         4                                                Relief Requested:
                                                                         5             Alleged Debtor requests this Court to dismiss the Involuntary Petition.
                                                                         6
                                                                         7             DATED: January 16, 2019
                                                                                                                              /s/ Howard Misle
                                                                         8
                                                                                                                              Howard Misle
                                                                         9
                                                                             Prepared by:
                                                                        10
SCHWARTZER & MCPHERSON LAW FIRM




                                                                        11   /s/ Lenard E. Schwartzer
                                                                        12   Lenard E. Schwartzer, Esq.
                            Tel: (702) 228-7590 · Fax: (702) 892-0122




                                                                             SCHWARTZER & MCPHERSON LAW FIRM
                              2850 South Jones Boulevard, Suite 1




                                                                        13   2850 S. Jones Blvd., Suite 1
                                 Las Vegas, Nevada 89146-5308




                                                                             Las Vegas, NV 89146
                                                                        14   Las Vegas, Nevada 89101
                                                                             Counsel for Alleged Debtor
                                                                        15
                                                                        16
                                                                        17
                                                                        18
                                                                        19
                                                                        20
                                                                        21
                                                                        22
                                                                        23
                                                                        24
                                                                        25
                                                                        26
                                                                        27
                                                                        28
                                                                             Answer to Involuntary Petition


                                                                                                                             2
